      0:21-cv-01778-SAL          Date Filed 08/13/21       Entry Number 14        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Freddie Cheatham,                       )              C/A No. 0:21-cv-1778-SAL
                                        )
                            Plaintiffs, )
                                        )
v.                                      )              ORDER
                                        )
Marcus Sanders, Michael Privette, Jimmy )
Blessing, Donald Johnson,               )
                                        )
                            Defendants. )
___________________________________ )

   This matter is before the Court for review of the June 24, 2021 Report and Recommendation

of United States Magistrate Judge Paige J. Gossett (the “Report”), made in accordance with

28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). [ECF No. 9.] In the Report, after

an initial review pursuant to 28 U.S.C. § 1915, the Magistrate Judge recommends dismissal

without prejudice and without issuance of service of process for lack of subject matter jurisdiction.

Id. Attached to the Report is a Notice of Right to File Objections. Id. at p.5. No party filed

objections to the Report, and the time for response has lapsed.

   The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,

and the court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

In the absence of objections, the court is not required to provide an explanation for adopting the

Report and must “only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

                                                  1
      0:21-cv-01778-SAL        Date Filed 08/13/21     Entry Number 14       Page 2 of 2




    After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the court finds no clear error, adopts the Report, ECF No. 9,

and incorporates the Report by reference herein. Accordingly, the Complaint is DISMISSED

without prejudice and without issuance of service of process for lack of subject matter

jurisdiction.

    IT IS SO ORDERED.


                                                           /s/ Sherri A. Lydon
                                                           United States District Judge
August 13, 2021
Florence, South Carolina




                                               2
